295 S.W.3d 917 (2009)
Andrew REYNOLDS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92042.
Missouri Court of Appeals, Eastern District, Division Two.
November 3, 2009.
*918 Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Andrew Reynolds ("Movant") appeals from the judgment of the Circuit Court of Jefferson County denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying his claim that trial counsel provided ineffective assistance by: (1) failing to call alibi witnesses, (2) failing to request instructions on the lesser included misdemeanor offenses of third degree domestic assault and false imprisonment, and (3) failing to make a record of evidence that Movant claims was necessary to prove the speedy trial claim he raised on appeal. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).